18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                      Pg 1 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                      Pg 2 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                      Pg 3 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                      Pg 4 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                      Pg 5 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                      Pg 6 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                      Pg 7 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                      Pg 8 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                      Pg 9 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 10 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 11 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 12 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 13 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 14 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 15 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 16 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 17 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 18 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 19 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 20 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 21 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 22 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 23 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 24 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 25 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 26 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 27 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 28 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 29 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 30 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 31 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 32 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 33 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 34 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 35 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 36 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 37 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 38 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 39 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 40 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 41 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 42 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 43 of 44
18-12714-mew   Doc 33   Filed 11/06/19 Entered 11/06/19 15:26:38   Main Document
                                     Pg 44 of 44
